Citation Nr: 0121072	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  98-19 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from March 25, 1943 to 
June 24, 1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  In April 2000, the Board denied 
service connection for post-traumatic stress disorder.  The 
Board's decision was appealed to the Court of Appeals for 
Veterans Claims.  A joint Remand was issued in February 2001 
which vacated the Board's April 2000 decision, and remanded 
the appeal in order for the Board to consider the provisions 
of the Veterans Claims Assistance Act of 2000 (hereinafter 
VCAA) which had become effective in November 2000.  


FINDINGS OF FACT

1.  A competent diagnosis of post-traumatic stress disorder 
has not been presented that conforms with DSM-IV criteria or 
is supported by the findings on and examination report.

2.  The appellant is not a combat veteran.

3.  An inservice stressor that allegedly occurred during 
basic training has not been verified by credible supporting 
evidence that the claimed inservice stressor occurred.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Post-traumatic stress disorder.

This appeal stems from a September 1997 rating decision that 
denied service connection for post-traumatic stress disorder.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2000).

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In response to the appellant's claim, the RO wrote a 
letter to the appellant in June 1997 that detailed the 
evidence necessary to substantiate a claim for service 
connection for post-traumatic stress disorder.  The appellant 
was advised that if he provided the complete information 
regarding past treatment providers, that VA would obtain this 
information.  He was provided with the appropriate forms.  By 
virtue of the rating decision and the Statement of the Case 
issued during the pendency of the appeal, the appellant and 
his representative were provided with the applicable laws and 
regulations and given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim, as well as notice of the evidence not previously 
provided and still required to substantiate the claim.  
Therefore, we hold that the notice provisions of the VCAA 
have been met.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  In fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  This includes service medical records which were 
previously obtained and associated with the claims folder.  
The appellant identified treatment at the Vet Center for 
post-traumatic stress disorder and outpatient treatment at 
the VA Medical Center in Chattanooga, and these records were 
obtained.  Therefore, we hold that all identified and 
relevant medical treatment and examination records have been 
obtained.  Furthermore, the appellant was provided with VA 
examinations in June 1945, July 1946, September 1947, April 
1952, and August 1971, and all of the reports are of record.  
The Board has considered whether additional examination is 
necessary and whether the duty to provide medical examination 
or opinion under the provisions to be codified at 38 U.S.C.A. 
§ 5102A(d) have been met.  These provisions require that the 
Board is required to provide a medical examination or obtain 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion is "necessary" when the evidence before the Board, 
taking into consideration all information and lay or medical 
evidence, contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of 
disability and the evidence indicates that the disability or 
symptoms may be associated with active service, but there is 
insufficient medical evidence to make a decision on the 
claim.  We first note that the appellant has been provided 
with 5 VA examinations.  Vet Center records indicated that 
the appellant sought treatment there for the purpose of 
obtaining service connection for an acquired psychiatric 
disorder.  One examiner stated, "Veteran's experience in the 
military as an 18-year-old young man seems to have caused 
some post-traumatic stress disorder symptomatology."  Other 
that this sole reference to post-traumatic stress disorder 
symptomatology, post-traumatic stress disorder has not been 
diagnosed in any other record.  There is no evidence of 
recurrent post-traumatic stress disorder symptomatology that 
may be associated with active service.  Rather, there is 
significant evidence of longstanding psychoneurotic symptoms 
attributed to preservice origins.  Furthermore, there is 
sufficient medical evidence to make a decision on the claim.  
Therefore, we hold that an additional VA examination or 
opinion is not necessary.

As previously stated, service connection for post-traumatic 
stress disorder for a non-combat veteran requires credible 
supporting evidence that the claimed inservice stressor(s) 
occurred.  In the June 1997 RO letter, the appellant was also 
advised by the RO of the details necessary to confirm an 
inservice stressor, and he was further advised that failure 
to respond to the request might make it difficult or 
impossible to obtain stressor verification.  The appellant 
identified one inservice stressor: the death of a Private 
[redacted], Jr. during basic training.  The appellant 
also submitted the names of 5 fellow servicemen whom he 
claimed witnessed this event.  In June 1998, the RO advised 
the appellant that he should submit any additional known 
information about Private [redacted] in addition to statements 
from the named servicemen.  The appellant responded in July 
1998 that he had no additional information that could be used 
to verify Private [redacted]'s death and that he had no current 
addresses for the named servicemen.  The RO contacted the 
U.S. Armed Services Center for Research of Unit Records in 
January 1999 and again in August 1999 to obtain verification 
of the alleged stressor.  In July 2000, during the period 
that the appeal was pending before the Court of Appeals for 
Veterans Claims, the U.S. Armed Services Center for Research 
of Unit Records responded that they were unable to verify the 
death of Private [redacted] and would forward any additional 
response from the U. S. Army Casualty Operations Center when 
received.  No further response is in evidence.

We hold that the duty to assist has been met by the RO's 
attempts to verify the alleged inservice stressor, and that 
further efforts to obtain World War II-era basic training 
accident records would be futile.  The appellant provided 
those names of fellow servicemen whom he claimed were 
witnesses to the stressor.  When queried, he was unable to 
provide any addresses for these individuals.  The factual 
data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible or 
onerous task on appellant.  The duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Therefore, the appellant has not provided sufficient 
factual data in the form of the addresses for these witnesses 
for the RO to verify his alleged stressor.  

We further note that the notification by the U.S. Armed 
Services Center for Research of Unit Records of their 
inability to verify Private [redacted]'s death was obtained after 
the Board's decision (now vacated) was issued and has not 
been reviewed by the RO.  In May 2001, the Board advised the 
appellant that the appeal had been returned to the Board and 
that a waiver was necessary for the Board to consider 
evidence not previously considered by the RO pursuant to 
38 C.F.R. § 20.1304(c) (2000).  The appellant replied in 
writing in May 2001 that he had no additional evidence and he 
requested an expeditious hearing of his appeal (later 
clarified by the representative not to be a hearing request).  
When the Board considers an issue not considered below by the 
RO, in this case consideration of the Veterans Claims 
Assistance Act as well as the response received from the U.S. 
Armed Services Center for Research of Unit Records, then the 
Board must consider whether the appellant would be prejudiced 
by appellate review without first returning the case to the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the 
cited findings regarding the development previously 
accomplished in this case, we hold that the appellant would 
not be prejudiced with our consideration of the appeal since 
the duty to assist the appellant has been met and no 
reasonable possibility exists that additional assistance 
would aid in substantiating the claim.  We further hold that 
the appellant's May 2001 writing is sufficient to waive RO 
consideration of the U.S. Armed Services Center for Research 
of Unit Records letter and that there is no prejudice to the 
appellant by the Board doing so.  The inservice stressor was 
unverified previously and remains so.  The letter references 
sources for combat information and the stressor did not occur 
in combat.  The U.S. Armed Services Center for Research of 
Unit Records letter adds no new additional facts, so to 
consider it is not prejudicial to the appellant.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant's service records reveal that he was inducted 
into the service on March 25, 1943 and was declared unfit for 
duty on June 2, 1943.  He was discharged on June 24, 1943 on 
account of psychoneurosis, anxiety type.  The appellant had 
no combat service and is not a combat veteran.

The appellant's service medical records included a normal 
induction examination conducted in March 1943.  On June 2, 
1943, he was diagnosed with a psychoneurosis, anxiety type, 
manifested by nervousness, headaches, weakness, fatigue, 
anxiety, tremors, palpitations, precordial pain, shortness of 
breath, inability to sleep and a fear of guns and gunfire.  
It was noted that he had been anxious for approximately 4 
years.  He noted that, prior to induction, he had been unable 
to hold a job because of nervousness.  His condition was 
noted to have existed prior to induction.  On June 10, 1943, 
he was noted to have been emotionally unstable for four or 
more years.  His reaction pattern was found to have followed 
a chronic anxiety trend. 

The appellant underwent a VA examination in June 1945.  He 
stated that he had scholastic difficulties and had quit 
school at age 17.  He had worked for about three months as a 
laborer but had to leave that employment because of his 
nervousness.  He then took a public relations position, which 
lasted about 5 months; again, he had to leave due to 
complaints of nervousness.  After 4 weeks in service, he had 
become jittery, nervous, excitable and had trouble sleeping.  
He complained of being over-emotional at work.  He had worked 
at many different places since his return from service.  His 
mood was described as "sunshiny" and cooperative.  There were 
no tremors and no startle reaction.  He displayed vague over-
activity with traces of anxiety.  The diagnosis was moderate 
anxiety psychoneurosis. 

A July 1946 VA examination noted that the appellant 
cooperated fairly well with some exaggeration.  He had 
impairment of memory and reported that he had floated from 
job to job, as he had done prior to service.  He commented 
that nervousness had existed his entire life.  The diagnosis 
was mild psychoneurosis due to inadequate personality.  On VA 
examination in September 1947, he had no delusions, 
hallucinations or illusions.  The diagnosis was mild 
psychoneurosis. 

On VA examination in An April 1952, the appellant was said to 
have multiple complaints with hysterical features.  He 
adopted a complaining tone to express his many references to 
ill health.  He was relevant, with a spontaneous stream of 
thought.  The diagnosis was chronic conversion reaction. 

Private physicians noted in August 1955 and February 1956 
that the appellant suffered from a psychoneurosis, which the 
latter statement referred to as hysteria.  A June 1969 VA 
examination diagnosed an anxiety state.  He was noted to be 
fearful, highly over-active and shaky.  In August 1971, he 
was re-examined by VA.  He was in good contact, and was 
relevant and coherent.  He was very spontaneous and talkative 
and was very concerned about his physical condition.  There 
were no delusions, persecutory ideas or ideas of reference.  
The diagnosis was anxiety reaction.  The appellant also 
submitted 14 lay statements which, in essence, stated that he 
had been psychiatrically normal prior to his brief period of 
service. 

The appellant was then seen on an outpatient basis at the Vet 
Center between February and July 1997.  He stated during this 
treatment that a friend of his had been killed during basic 
training when a machine gun mount failed and he was struck 
with bullets.  During sessions, he would become tearful and 
seemed emotionally fragile.  On March 18, he stated that he 
had nightmares and was easily startled by loud noises.  He 
also complained of anger, nervousness and depression.  He 
would become tearful whenever he discussed basic training.  
The examiner commented that he seemed to have post-traumatic 
stress disorder symptomatology caused by his experiences in 
the military.  On April 1, the examiner stated that the 
veteran suffered from fear and anxiety that seemed to "shut 
down" his ability to cope with life for short periods of 
time, which seemed to be triggered by his experiences while 
serving in basic training. 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (conforming with DSM-IV 
or supported by the findings on the examination report).  
Post-traumatic stress disorder has not been diagnosed post-
service conforming with DSM-IV criteria, and a post-traumatic 
stress disorder diagnosis supported by the findings on the 
examination report has not been presented.  Only one 
reference was made to post-traumatic stress disorder, and 
this was in a Vet Center record written by a counselor and 
dated in March 1997.  The appellant described his alleged 
inservice stressor wherein his fellow serviceman was shot by 
a machine gun during basic training.  The appellant described 
nightmares, sleep difficulties, nervousness and depression 
since service.  The examiner stated, "Veteran's experience 
in the military as an 18-year-old young man seems to have 
caused some post-traumatic stress disorder symptomatology."  
There is no indication that the writer was competent to 
diagnose post-traumatic stress disorder.  The statement does 
not amount to a diagnosis, it is merely a suggestion that 
there is some post-traumatic stress disorder symptomatology.  
The counselor indicated no knowledge that the inservice 
stressor was unverified.  Therefore, a post-traumatic stress 
disorder diagnosis has not been submitted that either 
conforms with DSM-IV or is supported by the findings on the 
examination report.  

The appellant has alleged that personnel at the Vet Center 
had told him he had post-traumatic stress disorder.  Any 
statement of the appellant as to what a doctor told him is 
insufficient to establish a medical diagnosis.  The 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. 
Brown, 10 Vet. App. 198 (1997).  Furthermore, the entirety 
of his Vet Center records appear to be in evidence and 
although he was seen by a number a counselors there, no 
physician has ever diagnosed post-traumatic stress disorder 
in their records or in the records from the VA Medical 
Center.

Credible supporting evidence that the claimed inservice 
stressor occurred has not been presented.  The U.S. Armed 
Services Center for Research of Unit Records was unable to 
verify the death of Private [redacted].  The appellant has not 
submitted any other credible supporting evidence to support 
his noncombat stressor.

In the absence of a diagnosis of post-traumatic stress 
disorder and credible supporting evidence that the claimed 
inservice stressor occurred, the question of whether a link, 
established by medical evidence, between current symptoms and 
an inservice stressor has been presented is moot.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).

Other considerations.

Service connection was established for anxiety 
psychoneurosis in a July 1945 rating decision.  Service 
connection was confirmed and continued in rating decisions 
issued in September 1947 and October 1955.  In March 1956, 
the RO proposed severance of service connection, and in an 
August 1956 rating decision, service connection for 
psychoneurosis was severed based on a finding of clear and 
unmistakable error in the July 1945 and subsequent rating 
decisions.  In May 1974, the Board issued a decision that 
denied service connection for psychoneurosis, finding that 
unappealed prior rating decisions severing and denying 
service connection for psychoneurosis were final, that new 
and material evidence had not been submitted to reopen the 
claim, and further finding that the presumption of sound 
condition at entry into service had been rebutted and that 
psychoneurosis preexisted service and was not aggravated by 
service.  The appellant filed his claim for service 
connection for post-traumatic stress disorder in March 1997, 
and contended that his previously service-connected 
disability should have been classified as post-traumatic 
stress disorder and that service connection should be 
awarded for post-traumatic stress disorder from September 
1956.  His representative has submitted arguments regarding 
the presumption of sound condition at entry relative to 
service connection for a nervous disorder, see 38 C.F.R. 
§ 3.304 (2000).  We do not address the arguments regarding 
service connection for psychoneurosis as the sole issue 
before the Board and perfected for appellate review is 
service connection for post-traumatic stress disorder.  The 
appellant's claim in March 1997 was for service connection 
for post-traumatic stress disorder.  The question of whether 
the appellant is entitled to service connection for 
psychoneurosis was previously and finally decided by the 
Board in May 1974.  A decision of the Board is final.  38 
U.S.C.A. § 7104 (b) (West 1991); 38 C.F.R. § 20.1100 (2000).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

